t c memo united_states tax_court raymond verni schroeder petitioner v commissioner of internal revenue respondent docket no filed date raymond verni schroeder pro_se edith e siler for respondent memorandum opinion goldberg special_trial_judge this case was heard pursuant to sec_7443a and rule sec_180 sec_181 and sec_182 respondent determined a deficiency in petitioner's federal_income_tax for unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure in the amount of dollar_figure and an accuracy-related_penalty in the amount of dollar_figure pursuant to sec_6662 the issues are whether petitioner is liable for tax on additional wage income in the amount of dollar_figure earned by debra schroeder petitioner's deceased wife whether certain income earned by petitioner constitutes earnings from self-employment within the meaning of sec_1402 subject_to tax imposed by sec_1401 whether social_security_benefits received by petitioner and mrs schroeder are taxable whether petitioner is entitled to a deduction for taxes in excess of the amount allowed by respondent whether petitioner is entitled to a deduction for an amount_paid to the neptune society of california whether petitioner is entitled to a deduction for medical_expenses in excess of the amount allowed by respondent and whether petitioner is liable for an accuracy-related_penalty for the year in issue some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein petitioner resided in downers grove illinois at the time his petition was filed petitioner is a mechanical engineer petitioner was laid off from that position some time prior to in february the resolution of this issue depends on the computation of adjusted_gross_income and is controlled by our decision with respect to the first three issues petitioner was contacted by richard sheriff the president of astron ds corporation astron astron manufactures wire display racks in april or date petitioner reached an agreement with richard sheriff to perform services for astron no written contract was executed petitioner was engaged by astron to assist in relocating its existing plant operations to a new location petitioner's primary responsibility was to advise richard sheriff's son david sheriff on this project astron provided petitioner with a drawing board a desk a telephone and other supplies astron did not provide any benefits to petitioner in the form of vacation or sick leave or participation in a pension_plan or health plan petitioner did not fill out any forms with respect to the withholding of taxes from his payments from astron and astron did not withhold any taxes from payments to petitioner petitioner submitted invoices to astron with respect to the work he performed in october or date richard sheriff terminated petitioner petitioner received form 1099-misc from astron showing astron paid petitioner nonemployee compensation in the amount of dollar_figure in during petitioner and mrs schroeder received social_security_benefits in the respective amounts of dollar_figure and all amounts have been rounded dollar_figure mrs schroeder also earned wage income in the amount of dollar_figure from the dupage county board_of elections petitioner's sister-in-law mrs schroeder's sister died and was cremated during his sister-in-law was a follower of the neptune society of california a religious_order in accordance with the beliefs and customs of the neptune society her ashes were transported out to sea by boat and a religious service was performed petitioner and mrs schroeder paid the neptune society dollar_figure in connection with this service petitioner and mrs schroeder filed a joint federal_income_tax return for mrs schroeder died in date on their return they reported no wage income and no taxable social_security_benefits on schedule c of their joint_return petitioner reported gross_receipts in the amount of dollar_figure and deducted expenses totaling dollar_figure from his principal business which he identified as that of management consultant the expenses claimed on schedule c are as follows expense amount advertising dollar_figure car and truck expense big_number insurance big_number legal and professional service sec_221 office expense big_number repairs and maintenance big_number meals and entertainment total dollar_figure in addition petitioner claimed home_office expense in the amount of dollar_figure on schedule c on schedule a petitioner and mrs schroeder claimed medical_expenses other taxes and other miscellaneous deductions in the respective amounts of dollar_figure dollar_figure and dollar_figure in the notice_of_deficiency respondent increased petitioner's income by dollar_figure to reflect unreported wages earned by mrs schroeder respondent determined that petitioner was required to include in income social_security_benefits in the amount of dollar_figure respondent determined that petitioner was liable for self-employment taxes in the amount of dollar_figure respondent disallowed a portion of petitioner's claimed deduction for medical_expenses in the amount of dollar_figure as a computational result of the adjustments to petitioner's income respondent also disallowed a portion of petitioner's claimed deduction for taxes in the amount of dollar_figure as personal expenses respondent disallowed a portion of petitioner's miscellaneous_itemized_deductions in the amount of dollar_figure as personal expenses respondent allowed a deduction for one-half of the self- employment_taxes determined or dollar_figure respondent further determined an accuracy-related_penalty in the amount of dollar_figure on a portion of the deficiency in the amount of dollar_figure respondent's determinations are presumed correct and petitioner has the burden of proving them erroneous rule a 290_us_111 the difference between this and the amount claimed appears to be due to rounding respondent also decreased income by dollar_figure wage income gross_income includes compensation_for services sec_61 petitioner admits that during mrs schroeder received wages in the amount of dollar_figure from the dupage county board_of election commissioners petitioner does not contend that this amount is excludable from gross_income and he has not established that this amount was included in gross_income reported on his joint_return for respondent is sustained on this issue self-employment_tax petitioner contends that he provided services to astron as an employee not as an independent_contractor petitioner argues that his compensation received from astron is not subject_to self-employment_tax respondent determined that petitioner is liable for self-employment_tax on his net_earnings derived from services performed for astron because petitioner was acting as an independent_contractor a self-employment_tax is imposed on net_earnings of dollar_figure or more from self-employment_income sec_1401 and sec_1402 the term self-employment_income is defined as income derived by an individual from carrying_on_a_trade_or_business less the allowable deductions attributable to such trade_or_business sec_1402 whether an individual is an employee in a given situation is a factual question to be determined by application of common-law principles to the particular circumstances presented sec_1402 sec_3121 503_us_318 factors that are relevant in determining whether an individual is a common-law employee include the degree of control exercised by the principal over the details of the work the individual's investment in the work facilities the individual's opportunity for profit or loss the permanency of the relationship between the parties the principal's right to discharge the individual whether the work is an integral part of the principal's business the relationship that the parties think that they are creating and whether fringe_benefits are provided nlrb v united ins co of am 390_us_254 weber v commissioner 103_tc_378 affd 60_f3d_1104 4th cir although no one factor is controlling the degree of the principal's control_over the details of the work is the most important factor weber v commissioner supra pincite an employer_generally has the right to control not only the result to be accomplished but also the details and means by which it is accomplished sec_31 c - b employment_tax regs although the record is scant several of the factors tend to indicate that petitioner was an independent_contractor astron did not control or direct petitioner in his activities in addition astron did not provide petitioner with any fringe_benefits it appears that astron believed it was creating an independent_contractor relationship with petitioner astron did not withhold any taxes and it required petitioner to submit invoices for payment on work completed astron hired petitioner to complete a specific project ie the relocation of its existing operations suggesting that his employment was not permanent or indefinite furthermore petitioner's work was not an integral part of astron's business the fabrication of wire display racks on the other hand other factors do favor petitioner's contention astron provided petitioner with the facilities to conduct his work and petitioner apparently was subject_to discharge it does not appear that petitioner had an opportunity for profit or loss other factors are neutral petitioner testified that he believed he was hired as an employee but it is also clear that petitioner recognized that his relationship with astron and the manner in which he was paid were not the same as that he experienced with a previous employer the expenses claimed on petitioner's schedule c suggest that petitioner had an investment in his facilities however petitioner testified that the office expenses claimed related to his work for other companies although he did no such work during the year in issue furthermore petitioner could not recall what the largest expense repairs and maintenance represented based upon our review of the relevant factors we find that petitioner was compensated as an independent_contractor by astron during therefore petitioner's net_earnings therefrom are subject_to self-employment_tax respondent is sustained on this issue social_security_benefits sec_86 provides that gross_income includes social_security_benefits in the amount equal to the lesser_of one half of the social_security_benefits received during the year or one-half of the excess of the sum of a modified_adjusted_gross_income and b plus one-half of the social_security_benefits received over the base_amount the base_amount for taxpayers filing a joint_return for is dollar_figure sec_86 for petitioner's modified_adjusted_gross_income equals adjusted_gross_income see sec_86 petitioner argues that the calculation pursuant to sec_86 does not result in the inclusion of any social_security_benefits in income for the sum of one-half of the social_security_benefits received dollar_figure and modified_adjusted_gross_income for dollar_figure equals dollar_figure this amount exceeds this includes additional wage income of dollar_figure and allowing a deduction of dollar_figure for one-half of the self-employment taxes determined by respondent the base_amount dollar_figure by dollar_figure one-half of this excess is equal to dollar_figure which amount is less than one-half of the social_security_benefits received dollar_figure respondent adjusted petitioner's income by dollar_figure pursuant to sec_86 respondent is sustained on this issue deduction for taxes deductions are a matter of legislative grace and petitioners must prove entitlement to any deductions claimed 292_us_435 sec_262 prohibits the deduction of personal living or family_expenses prior to sec_164 allowed a deduction for state and local sales_taxes paid during the taxable_year sec_164 was repealed by sec_134 of the tax_reform_act_of_1986 publaw_99_514 100_stat_2116 petitioner testified that the taxes for which he claimed a deduction in the amount of dollar_figure were state sales_taxes and taxes imposed on utilities purchases these taxes are not deductible under sec_164 respondent is sustained on this issue other miscellaneous deductions petitioner claimed a deduction in the amount of dollar_figure paid in connection with his sister-in-law's burial and service held at sea petitioner seems to argue that because this was required in accordance with his sister-in-law's beliefs the amount represents a religious expenditure or charitable_contribution petitioner had not established that the payment to the neptune society was made for any purpose other than to bury his sister-in-law in accordance with her religious beliefs these costs were personal expenses and are not deductible sec_262 respondent is sustained on this issue petitioner's trial memorandum lists payments claimed as other miscellaneous deductions petitioner presented no evidence as to the purpose for these expenditures therefore petitioner has failed to establish that he is entitled to a deduction for any other miscellaneous expenses respondent is sustained on this issue accuracy-related_penalty sec_6662 imposes an accuracy-related_penalty equal to percent of the portion of any underpayment_of_tax that is due to negligence sec_6662 and b the term negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code sec_6662 no penalty will be imposed under sec_6662 with respect to any portion of an underpayment if it is shown that in regard to such portion there was reasonable_cause and that the taxpayer acted in good_faith sec_6664 sec_1_6664-4 income_tax regs this determination is based on all of the facts and circumstances sec_1_6664-4 income_tax regs isolated computational errors are not inconsistent with reasonable_cause and good_faith id respondent determined an accuracy-related_penalty on a portion of the deficiency in the amount of dollar_figure it is not entirely clear to which adjustments this portion of the underpayment is attributable however it appears that respondent did not determine the penalty on the underpayment attributable to self-employment taxes of dollar_figure and the associated reduction in income taxes resulting from the deduction allowed with respect to the self-employment_tax based on the record we find that the penalty does not apply to the portion of the underpayment attributable to the adjustment with respect to the taxable social_security_benefits to reflect the foregoing decision will be entered under rule
